                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


STACEY SIMEON HALL,
              Plaintiff,                         No. 19-11064
v.                                               District Judge Robert H. Cleland
                                                 Magistrate Judge R. Steven Whalen
JASON FLORA, ET AL.,
              Defendants.
                                        /

                     ORDER STRIKING MOTION [ECF NO. 32]
       On October 8, 2019, Plaintiff Stacey Simeon Hall filed, under this docket number

(19-11064), a “Motion for Severing from the Consolidation under Tracy Clare Micks-
Harm v. William Paul Nichols, et al., and to Continue under Stacey Hall v. William Paul
Nichols, et al.” [ECF No. 32]. The motion is directed at an entirely different case from

the present case, specifically Tracy Clare Micks-Harm, et al. v. William Paul Nichols, et
al., E.D. Mich. No. 18-12634, which is assigned to Chief Judge Denise Page Hood. The

caption of the present motion has the 2019 docket number, but is titled using the 2018

parties. Plaintiff has filed the identical motion in No. 18-12634, as ECF No. 752.

       Because Plaintiff’s motion [ECF No. 32] has nothing to do with this case, it is
STRICKEN.
       This Order does not impact the identical motion that was filed in No. 18-12634,

which will be addressed by Judge Hood.
       IT IS SO ORDERED.
                                            s/R. Steven Whalen
                                            R. STEVEN WHALEN
                                            UNITED STATES MAGISTRATE JUDGE
Dated: October 15, 2019




                             CERTIFICATE OF SERVICE
       I hereby certify on October 15, 2019, that I electronically filed the foregoing paper
with the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on October 15, 2019.
